Name: 80/512/EEC: Commission Decision of 2 May 1980 authorizing the Kingdom of Denmark, the Federal Republic of Germany, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom not to apply the conditions laid down in Council Directive 66/401/EEC on the marketing of fodder plant seed, as regards the weight of the sample for determination of seed of Cuscuta (Only the French, German, Dutch, English and Danish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  plant product;  means of agricultural production;  marketing
 Date Published: 1980-05-21

 Avis juridique important|31980D051280/512/EEC: Commission Decision of 2 May 1980 authorizing the Kingdom of Denmark, the Federal Republic of Germany, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom not to apply the conditions laid down in Council Directive 66/401/EEC on the marketing of fodder plant seed, as regards the weight of the sample for determination of seed of Cuscuta (Only the French, German, Dutch, English and Danish texts are authentic) Official Journal L 126 , 21/05/1980 P. 0015 - 0016COMMISSION DECISION of 2 May 1980 authorizing the Kingdom of Denmark, the Federal Republic of Germany, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom not to apply the conditions laid down in Council Directive 66/401/EEC on the marketing of fodder plant seed, as regards the weight of the sample for determination of seed of Cuscuta (Only the Danish, Dutch, English, French and German texts are authentic) (80/512/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 79/692/EEC (2), and in particular Article 2 (1c) thereof, Having regard to the requests submitted by the Kingdom of Denmark, the Federal Republic of Germany, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom, Whereas Directive 66/401/EEC provides that certain conditions concerning seed testing may be relaxed for seed produced in regions of the Community in which very favourable ecological conditions ensure compliance with the relevant Community standards; Whereas, in the case of the Kingdom of Denmark, the Federal Republic of Germany, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom, it can be assumed from ecological conditions and previous experience that the standards laid down in Annex II, section I, point 2, column 13, of the table are being complied with; Whereas the Kingdom of Denmark, the Federal Republic of Germany, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom should therefore be authorized not to apply, in respect of seed harvested in the Member State concerned, and where appropriate of seed harvested in another Member State which has been authorized, the conditions laid down in Directive 66/401/EEC, Annex II, section I, point 2, paragraph B (1), for basic seed and certified seed of certain species; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. The Kingdom of Denmark, the Federal Republic of Germany, the Grand Duchy of Luxembourg, the Kingdom of Netherlands and the United Kingdom are hereby authorized, in respect of the species indicated for them in the Annex hereto, not to apply the conditions laid down in Directive 66/401/EEC, Annex II, section I, point 2, paragraph B (1), on the testing for the purposes of certification of basic seed and certified seed, where the seed has been harvested in the Member State concerned. 2. The Member States mentioned in paragraph 1 are also authorized not to apply, for purposes of Article 15 (1) of the abovementioned Directive, the conditions mentioned in paragraph 1 in respect of production as regards which another Member State has been authorized in accordance with that paragraph. Article 2 The authorization under Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 This Decision is addressed to the Kingdom of Denmark, the Federal Republic of Germany, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom. Done at Brussels, 2 May 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No 125, 11.7.1966, p. 2298/66. (2)OJ No L 205, 13.8.1979, p. 1. ANNEX >PIC FILE= "T0013098">